RENDERED: NOVEMBER2, 2017
                                                         TO BE PUBLISHED




              -juprttttt Qlnurt ·nf ~tnfurku
                              201 7-SC-000396-KB


KENTUCKY BAR ASSOCIATION                                                 MOVANT



v.                            IN SUPREME COURT



JUSTIN ROSS MORGAN                                                 RESPONDENT



                             OPINION AND ORDER

      Justin Ross Morgan, Kentucky Bar Association (KBA) Number 86844,

was admitted to the practice· of law in the Commonwealth of Kentucky
                                                             <
                                                                     on

October 16; 1997, and his bar roster address is listed as P.O. Box 23190

Lexington,- Kentucky 40523. The Board of Governors found Morgan guilty of

violating SCR 3.130-1.3, -l.4(a)(4), -l.5(a), -Li6(d), and -8.l(b). For these

violations, the Board recommends Morgan: 1) be suspended from the practice

of law for one year, to run consecutive to any current suspension; 2) pay his

former client $8,500.00 in restitution; and 3) pay all associated costs. For the

following reasons, we adopt the Board's recommendation.

                                 I. BACKGROUND
      Christy Justice·hired Morgan to represent her in a matter involving child

custody and divorce. The proceedings had taken place in Virginia, but Justice
 had moved to Kentucky, where she.retained Morgan to appropriately register

 the Virginia orders. Justice initially paid Morgan a $3,500 retainer. A mon~h·

later, Justice also hired Morgan to represent her in a legal fee dispute with her

former counsel in the Virginia divorce case. She paid him an additional $5,000

retainer for that representation. Morgan took no action on Justice's behalf. He

neither filed any proceedings nor registered the Virginia orders. Justice was

unable to reach Morgan after numerous attempts. Morgan kept Justice's file

and all of the paperwork regarding the Virginia action.

       Justice filed a complaint with the Client Security Fund, which was

converted to a bar compliant. Morgan did not respond. Thereafter, the Inquiry

Commission filed a formal charge, which was eventually served       ~pon   Morgan

through the KBA's Executive Director pursuant to SCR 3.175, after attempts to

serve Morgan by certified mail and through the Fayette County Sheriffs Office

failed. Morgan did not respond to the charge, and it reached the KBA's Board

of Governor's as a default case pursuant to SCR 3.210.

      The Inquiry Commission· charged Morgan with violating: (1) · SCR 3 .130-

1.3 for failing to act with "reasonable diligence and promptness in

representing" Justice; (2) -1.4(a)(4) for failing to "promptly comply with

[Justice's] reasonable ·requests for information"; (3) -l .5(a) for charging an

unreasonable fee; (4) -l.16(d) for retaining Justice's file, property, and

unearned fee upon the termination of the representation; and (5_) -8. l(b) for

knowingly   fai~ing   "to respond to a lawful demand for ihformation from an

·admissions or disciplinary authority."


                                          2
     · The Board of Governors (with two members recused), unanimously found

Morgan guilty of violating the first four counts of the charge, and found him

guilty of the final charge by a vote of twelve-to-two.

                         II. BOARD'S RECOMMENDATION

      In reaching its recommendation as to Morgan's discipline, the Board

considered his prior disciplinary history. In 2010,      ~his   Court privately

reprimanded Morgan after he failed to perform legal services and advertised for

offering expungement services through a limited liability corporation, which

was not a viable entity.· In 2015, Morgan was suspended for ninety days from

the practice of law after he was found in contempt of court for failing to pay

child support. Also in 2015, Morgan was suspended for failing to pay his bar

dues and fulfill his continuing legal education requirements. Then, most

recently, this Court suspended Morgan for 181 days for failing to respond and

failing to properly explain matters to his client. In addition to the suspension,

we ordered Morgan to attend the Ethics and Professional Enhancement

· Program (EPEP) and referred him to the Kentucky Lawyer Assistance Program

(KYLAP).

      Given Morgan's disciplinary history, the Board considered two courses of

action in the present matter: a one..:year suspension and permanent

disbarment. Ultimately, the Board voted eleven-to-three in favor of its current

recommendation to suspend Morgan for one year, and order him to repay
                           )

Justice's $8,500 and to pay the costs of this action.




                                         3
                 III. ADOPTION OF BOARD'S RECOMMENDATION
       Pursuant to SCR 3.370(9),1 this Court adopts the unanimous

recommendation of the Board given: 1) the significance of Morgan's violations,

2) the fact that he failed to respond to the complaint or charge, and 3) his

disciplinary history. Our precedent supports the Board's recommendation.

For example, in Coorssen v. Kentucky Bar Ass'n, 266 S.W.3d 237 (Ky. 2008),

this Court suspended Coorssen from the practice of law for one year, with 181

days to be served and the remainder probated for two years subject to certain

conditions, after he failed to return client telephone calls, failed to provide

clients with information concerning the status of their cases, failed to return

unearned fees, and failed to properly withdraw from a case. While all but 181

days of that suspension was probated, we agree with the Board that, due to

Morgan's extensive disciplinary history, he should serve his suspension in full.

Agreeing that the Board's recommended sanction is appropriate, it is

ORDERED that:

       1. Morgan is found guilty of the above-described violations pf the Rules

          of Professional Conduct and thus suspended from the practice of law

          for one year, to run consecutive to any current suspensi9n; and

       2. Morgan is hereby ordered to repay Justice $8,500; and




       1 SCR 3.370(9) provides that "[i]fno_notice of review is filed by either of the
parties, or the Court under paragraph eight (8) of this rule, the Court shall enter an
order adopting the decision of the Board or the Trial Commissioner, whichever the
case may be, relating to all matters."                                   ·

                                           4
 3. In accordance with SCR 3.450,"Morgan is directed to pay all costs

      associated with these disciplinary proceedings against him, said sum

      be.ing $421.87, for which execution may issue from this Court upon

      finality of this Opinion and Order; and

· 4. Pursuant to SCR 3.390, Morgan shall, within ten days from the entry

      of this Opinion and Order, notify all Kentucky clients, in writing, of

      his inability to represent them; notify, in writing, all Kentucky courts

      in which he has matters pending of his suspension from the practice

      of law; and furnish copies of all letters of notice to the Office of Bar

      Counsel of the KBA. Furthermore, to the extent possible, Morgan

      shall immediately cancel and cease any advertising activities in which

      he is engaged.

A~l   sitt.ing. All concur.

 ENTERED: November 2, 2017.




                                     5